DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 09/17/2020, Applicant, on 12/16/2020, amended independent Claims 1, 8 and 14. Claims 2-7, 9-13 and 15-20 are as originally presented but deemed amended, since they depend from independent Claims 1, 8 and 14. 
Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Prior objection withdrawn in light of Applicant’s amendments. 

5.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments. 



Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or article (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

9.	Claim 1 recites receiving one or more signals comprising a set of indicators from an indicator repository in response to the indicator repository publishing information comprising the set of indicators, wherein the set of indicators are associated with indicator time values; receiving a user input comprising a particular time period within which to monitor the individual indicators of the set of indicators; detecting an indicator anomaly within one of more of the individual indicators of the set of indicators based, at least in part, on a threshold increase in publication of the one or more of the individual indicators within the particular time period; receiving one or more signals comprising a transactions anomaly and associated transaction anomaly time values; identifying a probability that one or more particular indicators of the set of indicators had a causal impact on the transactions anomaly within the particular time period based on a comparison of the indicator time values associated with the indicator anomaly and the transaction anomaly values associated with the transactions anomaly; and generating and transmitting a message comprising a notification to identify the one or more particular indicators at least particularly in response to the determining that the one or 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as digital, via a network, an anomaly detection server, a notification server, a non-transitory storage medium comprising machine-readable instructions executable by a[n] apparatus, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 3 of the Drawings and paragraphs 21-22, 37-38, 52 and 55 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 
Dependent Claims 2-7, directed to wherein detection of the indicator anomaly is based on a time series of data points for the individual indicators; wherein detection of the indicator anomaly is based on a moving average of the time series of data points for the individual indicators; identifying additional indicators based on semantic similarity between the additional indicators and the set of indicators; wherein the casual impact is based on a determination of a Granger causality; wherein the particular time period comprises a moving time window; incrementing a counter associated with a particular one of the determined one or more particular indicators determined to have had the causal impact within the particular time period, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas. 
Dependent Claims 9-13 and 15-20 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a 
Dependent Claims 9-13 and 15-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 3 of the Drawings and paragraphs 21-22, 37-38, 52 and 55 of the Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.


Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

11.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Di Sciullo et al. (US Patent Publication Number 20120246104 A1 - hereinafter Di Sciullo) in view of Agrawal et al. (US Patent Publication Number 20190102718 A1 - hereinafter Agrawal).

12.	As per Claim 1, Di Sciullo teaches:
A method, comprising:
receiving one or more digital signals comprising a set of indicators from an indicator repository via a network [reads on: Fig. 1, Ingest 11, Tweets 12 - tweets are one or more digital signals comprising a set of indicators; para 8, "Both methods fail to determine the sentiment with respect to specific assets in short digital messages such as tweets sent via the online social networking service Twitter. Their main pitfall is that they fail to process the sentiment in the syntax-semantic context of the message."; para 34, "The present method and system 10 use social media for the real-time evaluation of publicly traded assets, in particular, equities and commodities, using information generated through social media interactions. For example, and with reference to FIG. 5, a series of "tweets" (social comments transmitted using the social networking service Twitter) are shown." - use social media for the real-time evaluation of publicly traded assets, using the social networking service Twitter is comprising a set of indicators from an indicator repository via a network; para 38, " With reference to FIG. 1, the ingest component 11 consumes, acquires or gathers a wide range of social media messages 12 and immediately filters the messages as will be explained below in greater detail. The ingest component 11 is a data acquisition module. The ingest component 11 allows the system 10 to automatically import raw social media messages, for example, tweets from Twitter or other social media sites." - import raw social media messages is receiving one or more digital signals]
in response to the indicator repository publishing information comprising the set of indicators [reads on: para 34, as above - Twitter is the indicator repository publishing information], wherein the set of indicators are associated with indicator time values [reads on: Fig. 5 StkGrok, GravityIntl, 3 secs ago, soulfire, 19 secs ago, GOODGREED, 57 secs ago; para 78, " As discussed above, the sentiment calculator 22 is a module of the pipeline making up the present system 10. The components of this system 10 process incoming social media messages, and yield a sentiment-per-object/asset for each ingested incoming social media message in real-time."];
receiving a user input comprising a particular time period within which to monitor the individual indicators of the set of indicators [reads on: para 206, "Clicking on a moving spherical graphic object 40 will launch a chart, graphing price, volume, social media sentiment, social media frequency, and cross-correlation auto refreshing based on a configurable time, e.g. every second as seen in the screen shots depicted in FIGS. 6A and 6B."];
detecting an indicator anomaly within one of more of the individual indicators of the set of indicators based, at least in part, on a threshold increase in publication of the one or more of the individual indicators within the particular time period [reads on: para 36, "As will be appreciated based upon the following disclosure, the present method and system 10 provide a sentiment calculator 22 that employs natural language processing in evaluating social media interactions by anticipating the sentiment of traders relating to specific equities and commodities in terms of the polarity of the sentiment and the strength of the sentiment. The data generated by the sentiment calculator 22 is applied to a reaction indicator 31 in the form of a graphical user interface 30 that combines sentiment and frequency (which is indicative of the intensity of the sentiment) data relating to the assets." - intensity of the sentiment indicates frequency; para 204, "The timeline slider object 46 visualizes a timeline where the date and time on the left represent the earliest date and time where data exists for the collection of moving spherical graphic objects 40. The date and time on the right represents current date and time. Moving to various points on the timeline slider object 46 move the moving spherical graphic objects 40 and the vertical bar chart object 44 to a point in time, pausing the real-time display, then replaying history. From the historical point in time selected, the moving spherical graphic object 40 and the vertical bar chart object 44 will poll the data stream coming from the sentiment calculator 22 for social media intensity, social media sentiment, social media frequency, social media weighted average frequency and social media weighted average sentiment from the point in time selected then rerun history as if it were happening real-time. Referring to FIG. 2, the timeline slider object is represented at 46"; para 206, as above; para 207, "Each of the moving spherical graphic objects 40 display a symbol, such as an exclamation mark within the sphere, preferably in the center, when an alert has been triggered. Specifically, a trigger will result when sentiment and intensity variables cross certain thresholds, the related moving spherical graphic object shall display an exclamation mark, signaling a potential trading opportunity; for example, when the sentiment and intensity for a given asset A exceeds a preprogrammed value indicating sell." - a trigger will result when ]; ... 
... based on a comparison of the indicator time values associated with the indicator anomaly and the transaction anomaly values associated with the transactions anomaly [reads on: Fig. 4, graphical depiction of correlation as a function of time; para 207, as above; para 209, "As discussed above, once sentiment and intensity are fully appreciated, the present system and method provides a mechanism for cross-correlating the sentiment and intensity data with the actual fluctuations with asset prices. The present invention provides two methods to find patterns in a target real-valued time series by utilizing two other real-valued time series derived from a stream of social-media messages (Twitter for instance): sentiment and frequency."; para 210, "The target is arbitrary. It represents a quantifiable property of the asset that is being tracked. For instance, we have applied the algorithm using stocks and commodities as asset, and their market prices as targets."; para 211, "The sentiment, as defined previously, is relative to the asset underlying the target."; para 212, "The frequency represents the volume of messages about the asset. It is derived from the sentiment time series and a parameter called the window size."; para 213, "When supplied with a window size, and applied in real-time those methods have a predictive value on the target. For this reason the series used to find patterns in the target, such as the sentiment series and the frequency series, are called predictive. As shown in FIG. 4, the patterns can be depicted graphically on charts, together with the time series, to be used as a decision making tool."]; and generating and transmitting a message comprising a notification [reads on: para 38, "The results of the sentiment calculator 22 and inference engine 24 are then presented to the user via a reaction indicator 31 in the form of a graphical user interface upon a computer monitor which displays sentiment per asset information." - results of the sentiment calculator 22 and inference engine 24 are then presented to the user via a reaction indicator 31 in the form of a graphical user interface is generating and transmitting a message comprising ; para 214, "The patterns can also serve as the input to an automated trading system to generate trading signals."] to identify the one or more particular indicators at least particularly in response to the determining that the one or more particular indicators of the set of indicators had a causal impact on a transactions anomaly [reads on: para 215, "In the example shown in FIG. 4, the curves are a depiction of the sentiment time-series for the target (thick curve labeled s.sub.s) and the sentiment-frequency time series (thin curve s.sub.f)."; para 216, "From a visual inspection of the picture it is easy to see that the target is reproducing the bell pattern the sentiment-frequency curve had earlier. This provides the ability to predict the future move of the target better. Looking at the sentiment time series s.sub.s for the target only, it seems the target is dropping sharply. However, using the pattern of the sentiment-frequency, one can anticipate that the target will soon experience a rather important rebound. This is the predictive value of the method. A visual inspection of FIGS. 6A and 6B will reveal that sentiment, despite NOT being derived from price, can show extremely strong correlation to price, either as a leading indicator or a supporting indicator, both scenarios being extremely relevant and useful to stock traders."]. 
Although Di Sciullo teaches a transactions anomaly at paragraph 206, Di Sciullo does not explicitly teach, but Agrawal teaches: 
... receiving one or more digital signals comprising a transactions anomaly [AGRAWAL reads on: Fig. 1, data sources 105, Database 115, Automated Signal and Anomaly Detection System 120, Anomaly Detection Subsystem 135; Fig. 2, Obtain a plurality of actual values of the first variable during the second time period 215, Compare the first plurality of values with the plurality of actual values to generate a statistical deviation 220, Determine that the statistical deviation is an anomaly 225; para 3, "Various inventive embodiments are described herein, including methods, systems, non-transitory computer-readable storage media storing programs, code, or instructions executable by one or more processors, and the like."; para 38, "At step 220, the first plurality of values can be compared with the plurality of actual values to generate a statistical deviation using divergence tests. For example, anomaly detection module 135 may identify anomalies based on a statistical deviation between the actual values obtained and the predicted values for any given variable."; para 46, "FIG. 4 depicts a graph 400 for depicting the actual values of a variable in relation to predicted values of the variable. For example, time frame 1 as shown between T0 and T1 may have actual value data points resulting in function 405. This may be the actual data values from the first time-series of data for the variable. This actual data from time frame 1, along with time-series data for other variables, may be used to generate the dynamic dependency model as described with respect to modelling subsystem 125 of FIG. 1."; para 49, "As described above, the severity analysis subsystem 140 may compare the target value 425 with the predicted value 430 to determine whether the anomaly is severe enough to warrant notification. A notification of the deviation (difference) between the target value 425 and the predicted value 430 may be sent to a user device via, for example, SMS messaging."] and associated transaction anomaly time values [AGRAWAL reads on: Fig. 4, Variable value, Time]; 
identifying a probability that one or more particular indicators of the set of indicators had a causal impact on the transactions anomaly within the particular time period [AGRAWAL reads on: para 51, "As described above, significant improvements are realized by the disclosed embodiments. Relevance of past data is determined by a combination of statistical cross-entropy, relative entropy (Kullback-Leibler Divergence) and wavelet transform differential in the apparently related/unrelated time series chunks from different time windows within the same time series. This relevance measure is used to determine which of the time window chunks of the past should be included or given lower weightage. If the frequencies but not the magnitude (mean, deviation) of certain events change, linear damping (assigning weights linearly) may be used. On the other hand, if both frequencies and the amplitudes based on mean dramatically change, exponential damping (assigning weights exponentially) may be used. Further, if the frequencies, means and deviations/ranges of events change, windowing techniques may be used. What is determined to be significant enough degree of change in each of frequency, and amplitude variations are determined by whether the distributions overlap less than the equivalent of one deviation, two deviations, or three deviations in each measure and equivalent Bayesian probabilities."; para 52, "Cross-entropy is an information measure to detect how much information can be obtained about one series from another. Kullback-Leibler divergence (also called relative entropy) is a measure of how one probability distribution diverges from a second, expected probability distribution."; para 55, " In some embodiments, a time dependent dynamic network graph of time-shifted cyclic relationships based on a definition of Granger causality that if a combination of time-shifted X and Y better predicts Y, then X is a cause of Y (parent-child/causal) may be generated. Generation of the dynamic network graph may be mathematically akin to inferring a delay-differential equation mathematical model of the phenomenon we model, without knowing the actual differential equations or relationships. Using the time shifted time series relationships modeled in the dynamic dependency model allows for accurate projection (prediction) of the upcoming values for the variables of interest."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Di Sciullo to incorporate the teachings of Agrawal in the same field of endeavor of time series data analysis to include receiving one or more digital signals comprising a transactions anomaly and associated transaction anomaly time values; identifying a probability that one or more particular indicators of the set of indicators had a causal impact on the transactions anomaly within the particular time period. The motivation for doing this would have been to improve the data analysis of Di Sciullo by efficiently predicting correlations. See Agrawal, Abstract, "Predictive analysis techniques are described herein as applied to business variables. In some embodiments, a dynamic dependency model may be generated using a time-series data from a first time period.".

13.	As per Claim 2, Di Sciullo in view of Agrawal teaches: 
The method of claim 1, wherein detection of the indicator anomaly [as above, Claim 1] is 
Di Sciullo further teaches:
based on a time series of data points for the individual indicators [reads on: Fig. 2, Weighted Average 40a, Time slider 46; para 209, "The present invention provides two methods to find patterns in a target real-valued time series by utilizing two other real-valued time series derived from a stream of social-media messages (Twitter for instance): sentiment and frequency."; para 213, "As shown in FIG. 4, the patterns can be depicted graphically on charts, together with the time series, to be used as a decision making tool."].

14.	As per Claim 3, Di Sciullo in view of Agrawal teaches: 
The method of claim 2, wherein detection of the indicator anomaly [as above, Claim 1] is 
Di Sciullo further teaches:
based on a moving average of the time series of data points for the individual indicators [reads on: para 236, "The system first creates an average sentiment series s.sub.a such that for every point (t,s) in the sentiment time series s.sub.s there is a point (t, a) in the average sentiment series where a is the arithmetic average of all the sentiments in the time range, or interval [t-w, t]."].

15.	As per Claim 4, Di Sciullo in view of Agrawal teaches: 
The method of claim 1[as above], further comprising 
Di Sciullo further teaches:
identifying additional indicators based on semantic similarity between the additional indicators and the set of indicators [reads on: para 6, "Most work on sentiment analysis has relied on two main approaches. The first approach, in particular, a so called "bag of words" approach, attempts to apply a positive/negative document classifier based on occurrence frequencies of the various words in a document. Applying this approach various learning methods can be used to select or weight different parts of the text used in the classification process. This approach fails to process the sentiment with respect to assets (for example, equities or commodities) in short digital messages such as tweets sent via the online social networking service Twitter."; para 7, "The second approach is "semantic orientation." Semantic orientation automatically classifies words into two classes, "good" and "bad", and then computes an overall good/bad score for the text. This method does not take into consideration the sentiment conveyed by parts of speech other than adjectives, including verbs, for example, to bounce, to crash, nouns, for example, a put, a call, and phrases, for example, ascending triangle, black Friday, head-and-shoulders."; para 8, "Both methods fail to determine the sentiment with respect to specific assets in short digital messages such as tweets sent via the online social networking service Twitter. Their main pitfall is that they fail to process the sentiment in the syntax-semantic context of the message."; para 9, "It is, therefore, an object of the present invention to provide a sentiment calculator using social media messages for the real-time evaluation of publicly assets, in particular, traded equities and commodities wherein a sentiment is an integer computed based upon pairs of lexical items in local syntactic context. The sentiment calculator includes a mechanism for determining polarity in social media messages and a mechanism for determining a strength value of lexical items used in social media messages."; para 84, "From a stock traders perspective, there must be a measurable and significant correlation between sentiment (as manifested in social media messages) and price movement. The correlation can be positive or negative. For example, there is usually a strong positive correlation between the performance of the financial sector and the S&P 500 and there is a negative correlation between Volatility and the S&P 500. As there needs to be enough social media, for example, tweet, volume to provide confidence that the aggregate sentiment will have enough mass to move the asset price. In many cases, collecting all tweets pertaining to a single stock symbol will NOT meet the volume threshold that would produce a reliable correlation between sentiment and price. This can be mitigated by trading assets that have measured price correlations over an extended period of time by ingesting and processing tweets that pertain to all price-correlated assets and then using the sentiment derived from the above described aggregation of tweets to trade each individual asset."; para 86, "The set of keywords for specific assets is defined in terms of generic categories that can be parameterized according to the finance domain. Depending on the nature of the asset, different strategies for ingesting a large number of relevant social media messages are used."; para 90, "This technique using refined keyword strategy is used in conjunction with the methods described above to come up with a sufficiently large number of social media messages, and a high degree of correlation between derived sentiment and price movement, thereby meeting the two requirements of sentiment-price correlation and sufficient volume."; para 224, "A semantic distinction is drawn between pulsated time series where points represent a punctual event (i.e., sequence of Diracs), such as the arrival of a message, and sampled time series that represent a discretization of a function that's defined at all times, such as the market price. It is thus natural to interpolate points of a sampled time series to try and recover the original function it was sampled from."; para 226, "The sentiment time series s.sub.s is generated by the Natural Language Processing (NLP) module 16. It is a pulsated time series. For each message in the input stream, the sentiment time series contains a pair whose time is the time when the message was posted, and whose value is the result of the NLP processor 16. This value is called sentiment."]. 

16.	As per Claim 5, Di Sciullo in view of Agrawal teaches: 
The method of claim 1, wherein the casual impact [as above, claim 1] is 
Di Sciullo does not explicitly teach, but Agrawal further teaches:
based on a determination of a Granger causality [AGRAWAL reads on: para 25, "After applying the weights, modelling subsystem 125 may have a set of weighted data values for each variable having data in the time-series data from the first time frame. Modelling subsystem 125 may use time shifting to compare each set of weighted data values for each variable to each other set of weighted data values for the other variables to find relationships between the variables. This time shift analysis may, for example, use the known Granger causality test to find the causal relationships."; para 36, "The time-series data for each variable can be compared on a many-to-many basis to identify the relationships between the variables, the impact of one variable on another based on the relationship, and so forth. The relationships may be identified using the weighted data values from the time frame using, for example, the Granger causality test."; para 55, "In some embodiments, a time dependent dynamic network graph of time-shifted cyclic relationships based on a definition of Granger causality that if a combination of time-shifted X and Y better predicts Y, then X is a cause of Y (parent-child/causal) may be generated."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Di Sciullo to incorporate the teachings of Agrawal in the same field of endeavor of time series data analysis to include based on a determination of a Granger causality. The motivation for doing this would have been to improve the data analysis of Di Sciullo by efficiently predicting correlations. 

17.	As per Claim 6, Di Sciullo in view of Agrawal teaches: 
The method of claim 1, wherein the particular time period [as above, Claim 1] comprises 

a moving time window [reads on: para 198, "The graphical user interface 30 contains a time slider 46 to go back to a point in time and replay history. A vertical bar chart 44 graphs the social media sentiment when the graphical user interface 30 is in full screen mode."; para 200, "More particularly, and with reference to FIGS. 2, 3, 4, 6 and 7, the reaction indicator 31 provides a graphical user interface 30 displaying three graphical areas of objects, moving spherical graphic objects 40, a timeline slider object 46 and a vertical bar chart object 44. It is noted the moving graphic objects may take shapes other than spheres, such as squares. Referring to FIG. 2, the spherical moving graphical objects are represented at 40, the timeline slider object at 46 and the vertical bar chart object at 44."; para 201, "The reaction indicator polls a data stream containing mathematically computed values for social media intensity, social media sentiment, social media frequency, social media weighted average frequency and social media weighted average sentiment auto refreshing the moving spherical graphic objects 40 and the vertical bar chart object 44 based on a configurable polling time." - a configurable polling time is a moving time window; para 227, "The frequency time series s.sub.f depends on two parameters: the sentiment time series and a positive number w representing a time called window size."; para 236, as above, Claim 3].

18.	As per Claim 7, Di Sciullo in view of Agrawal teaches: 
The method of claim 1 [as above], further comprising 
Di Sciullo further teaches:
incrementing a counter associated with a particular one of the determined one or more particular indicators determined to have had the causal impact within the particular time period [reads on: para 229, "A pattern P is defined as a cross-correlation c in [-1,1], a positive window size w, a time lag l, and a time t.sub.s. These numbers are interpreted as "the predictive series over [t.sub.s-w, t.sub.s] correlates to the target series over [t.sub.s-w+1, t.sub.s+1] with a cross-correlation of c"." - the predictive series over [t.sub.s-w, t.sub.s] correlates to the target series over [t.sub.s-w+1, t.sub.s+1] is incrementing a counter associated with a particular one of the determined one or more particular indicators determined to have had the causal impact within the particular time period].

19.	As per Claim 8, Di Sciullo teaches:
A system, comprising:
an indicator repository to store a set of indicators [reads on: Fig. 1, paras 8, 34, 38, as above, Claim 1 - tweets from Twitter or other social media sites is an indicator repository to store a set of indicators]; an anomaly detection server to [reads on: Fig. 1, NLP PROCESSING 16; para 37, "The system 10 includes an ingest component 11 for ingesting the social media messages; a filter module 14 eliminating expressions not considered useful language from social media messages; a natural language processor (NLP) 16 processing filtered social media messages; a sentiment calculator 22 applying rules to the filtered and NLP processed social media messages so as to compute a representation of values associated with the filtered and NLP processed social media messages; and a graphical user interface 30 displaying the values generated by the sentiment calculator 22."; para 82, "The hardware used for ingest are standard off the shelf computers gathering and processing social media messages using the pre-determined keywords."; para 194, "The present sentiment calculation system includes computer implemented mechanism for obtaining and converting ingested unstructured social media messages regarding a plurality of objects/assets being tracked into a sentiment value for each object/assets."; para 207, as above, Claim 1]:
... a notification server [reads on: para 82, as above] to ...


20.	As per Claim 9, Di Sciullo in view of Agrawal teaches: 
The system of claim 8, wherein the anomaly detection server is to detect the indicator anomaly [as above, Claim 8] is
The remainder of the claim rejected under the same rationale as Claim 2 above.

21.	As per Claim 10, Di Sciullo in view of Agrawal teaches: 
The system of claim 8, wherein the anomaly detection server is to detect the indicator anomaly [as above, Claim 8]
The remainder of the claim rejected under the same rationale as Claim 3 above.

22.	As per Claim 11, Di Sciullo in view of Agrawal teaches: 
The system of claim 8, wherein the anomaly detection server as above, Claim 8] is to 
The remainder of the claim rejected under the same rationale as Claim 4 above.

23.	As per Claim 12, Di Sciullo in view of Agrawal teaches: 
The system of claim 8, wherein the anomaly detection server is to identify the casual impact [as above, Claim 8]
The remainder of the claim rejected under the same rationale as Claim 5 above.


The system of claim 8, wherein the particular time period [as above, Claim 8] comprises 
The remainder of the claim rejected under the same rationale as Claim 6 above.

25.	As per Claim 14, Di Sciullo teaches: 
An article, comprising:
a non-transitory storage medium comprising machine-readable instructions executable by a special purpose apparatus [reads on: Fig. 1, para 37, as above, Claim 8] to:
The remainder of the claim rejected under the same rationale as Claim 1 above.

26.	As per Claim 15, Di Sciullo in view of Agrawal teaches: 
The article of claim 14, wherein the machine-readable instructions are further executable by the special purpose apparatus to detect the indicator anomaly [as above, Claim 14]
The remainder of the claim rejected under the same rationale as Claim 2 above.

27.	As per Claim 16, Di Sciullo in view of Agrawal teaches: 
The article of claim 14, wherein the machine-readable instructions are further executable by the special purpose apparatus to detect the indicator anomaly [as above, Claim 14]
The remainder of the claim rejected under the same rationale as Claim 3 above.

28.	As per Claim 17, Di Sciullo in view of Agrawal teaches: 
The article of claim 14, wherein the machine-readable instructions are further executable by the special purpose apparatus [as above, Claim 14] to 
The remainder of the claim rejected under the same rationale as Claim 4 above.

29.	As per Claim 18, Di Sciullo in view of Agrawal teaches: 
The article of claim 14, wherein the machine-readable instructions are further executable by the special purpose apparatus to identify the casual impact [as above, Claim 14]
The remainder of the claim rejected under the same rationale as Claim 5 above.

30.	As per Claim 19, Di Sciullo in view of Agrawal teaches: 
The article of claim 14, wherein the particular time period [as above, Clam 14] comprises 
The remainder of the claim rejected under the same rationale as Claim 6 above.

31.	As per Claim 20, Di Sciullo in view of Agrawal teaches: 
The article of claim 14, wherein the machine-readable instructions are further executable by the special purpose apparatus [as above, Claim 14] to 
The remainder of the claim rejected under the same rationale as Claim 7 above.
Response to Arguments

32.	Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

33.	Applicant argues (at pp. 8-10) that, at step 2A, Prong 1 of the analysis under the 2019 PEG, the amended claims are not directed an abstract idea (and are thus patent eligible under 35 U.S.C. 101). 
Examiner respectfully disagrees. The amended claims are directed to an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because identifying an indicator that has a causal impact on a transactions anomaly is mitigating economic risk in a commercial business process, and the Claims are therefore ineligible for patent under 35 U.S.C. 101. See paragraph 9 above in this Office Action for a detailed explanation.

34.	Applicant argues (at pp. 10-12) that at step 2A, Prong 2 of the analysis under the 2019 PEG, the claim language, when viewed as a whole, integrates the abstract idea (judicial exception) into a practical application "at least because the claims are directed to a technical improvement". 
Examiner respectfully disagrees. As noted by the Court, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") - see MPEP 2106.05(b)(II). 
As explained at paragraph 9 above in this Office Action, the claims are directed to an abstract idea (Certain Methods of Organizing Human Activity), because the additional elements are well understood, routine and conventional (WURC), not technical improvements, and are merely used as tools to implement the abstract idea; this is not indicative of integration into a practical application - see MPEP 2106.05(f). 

35.	The remainder of Applicant's arguments regarding the 35 U.S.C. 103 rejection are moot in light of the new combination of references used, incorporating new references Di Sciullo and Agrawal.



Conclusion

36.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

37.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

38.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bollen et al. (US Patent Publication US 20120158613 A1) describes a system and method for investigating public mood from a multi-dimensional model approach and a method to predict economic market trends above chance level based on the multi-dimensional model approach.
Jiang et al. (US Patent Publication US 20130046721 A1) describes a system and method for causal inference and causal modeling and more particularly to change point detection in causal modeling for decision support.

Saini et al. (US Patent Publication US 20160148223 A1) describes a system and method for forecasting metrics, such as web metrics, using causality-based feature selection.

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .


/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623